Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20 line 9, “the inner portions” should be --the inner portion--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 20-21, and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (U.S. 2017/0342773A1), in view of Shwayder (U.S. 4,156,374). 
Regarding claim 1, Keiser discloses a downhole apparatus (101, fig. 2 and refer to paragraph 0016) comprising: a housing (120) sized to fit within a wellbore (see fig. 2), 
However, Keiser fail to teach the positioning element comprising a blade that comprises: a radially inner portion, and a removable radially outer portion coupled to the radially inner portion; and wherein the blade has a first radial extension that includes the radially inner portion and the removable radially outer portion, and wherein the blade has a second radial extension that includes the radially inner portion when the removable radially outer portion is removed such that the second radial extension is less than the first radial extension.
Shwayder discloses rib-type stabilizers/blades (14) formed on drill string, wherein the stabilizers/blades (14) comprising a radially inner portion (15, fig. 1, 3, and 5-7), and a removable radially outer portion (wear pad 20; col. 4 lines 5-9) coupled to the radially inner portion (15, see fig. 3 and 5-7; col. 4 lines 44-47); and wherein the blade (14) has a first radial extension that includes the radially inner portion and the removable radially outer portion (as seen in fig. 1), and wherein the blade (14) has a second radial extension that includes the radially inner portion (15) when the removable radially outer portion (20) is removed such that the second radial extension is less than the first radial extension (see fig. 7 and refer to abstract).

Regarding claim 2, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Keiser further discloses the blade (145) coupled to the housing (120) such that the first bend (at 115) is located between the blade (145) and the drilling assembly (113). 
Regarding claim 3, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses the blade (14) is a metal and the removable radially outer portion is a wearable material (Fig. 2-7 show different cross hatching indicating different materials. Also refer to col. 4, lines 5-12). 
Regarding claim 4, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses the blade 
Regarding claim 5 and 26, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 4 above; however, the combination of Keiser and Shwayder fail to teach the wearable material selected from the group of material consisting of: a metal softer than the material of the first portion, a phenolic material softer than the material of the first portion, or a combination thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keiser and Shwayder to have the wearable material selected from the group of material consisting of: a metal softer than the material of the first portion, a phenolic material softer than the material of the first portion, or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6 and 21, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses the removable radially outer portion comprises interstitial hard material (25).
Regarding claim 20, Keiser discloses a downhole apparatus (101, fig. 2 and refer to paragraph 0016) comprising: a housing (120) sized to fit within a wellbore (see fig. 2), the housing (120) including a drilling assembly (113) located at a bottom portion of the housing (120); and a positioning element (141) in the form of a blade (145) that is located above a bend (at 115) in the housing (120).

Shwayder, as previously discussed, discloses the stabilizers/blades/positioning element (14) comprising an inner portion (15, fig. 1, 3, and 5-7) comprised of a first material (see fig. 3-7 with cross hatching), and an outer portion (20) comprised of a second material that is softer than the first material (col. 4 lines 5-7: the outer portion is a wear pad, thus softer than a non-wearable material), 4145610818.1Application No. 15/947,030Docket No.: 123092-8005.US00wherein the blade has a first radial extension defined by the outer and inner portions (see fig. 2-3) and a second radial extension defined by the inner portion (see fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings Keiser and Shwayder before him or her, to have modified the pad of Keiser with a blade, wherein the blade comprising an inner portion comprised of a first material, and an outer portion comprised of a second material that is softer than the first material, 4145610818.1Application No. 15/947,030Docket No.: 123092-8005.US00wherein the blade has a first radial extension defined by the outer and inner portions and a second radial extension defined by the inner portion, as taught by Shwayder, for facilitating maintenance by allowing replacement of the pads with new pads when they become worn and also for increasing protection of the sensor package.
Regarding claim 24, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 above; Shwayder further discloses the 
Regarding claim 25, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 4 above; however, the combination of Keiser and Shwayder fail to teach the second material is brass, tin, or low-hardness steel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keiser and Shwayder to have the second material being brass, tin, or low-hardness steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 27, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Keiser further disclose over a course of building a curve in the wellbore or at commencement of a lateral section in the wellbore, the removable radially outer portion (wear pad 145, fig. 2) is removed such that the blade has second radial extension that includes the radially inner portion (125, 147) when the removable radially outer portion is removed (see fig. 2:when wear pad 145 is removed, the second radial extension will include the radially inner portions 147 or 125).  
Regarding claim 28, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Keiser further disclose the positioning element (141) is positioned at a contact point of the downhole apparatus 
Regarding claim 29, Keiser discloses a method of building a curve and a lateral section in a wellbore (see fig. 2), the method comprising: providing a downhole apparatus(101, fig. 2 and refer to paragraph 0016) within the wellbore (refer to paragraph 0007), the downhole apparatus (101) comprising a housing (120), the housing (120) having a bend (at 115); a drilling assembly (113) located at a bottom portion of the housing (120); and a blade (145) located above the bend (115) and on a scribe side of the housing (120, fig. 2: 145 is located on the side opposite the bend angle at 115). 
However, Keiser fail to teach the blade comprising an inner portion comprising a first material and an outer portion comprising a second material, wherein the blade has a first radial extension defined by the outer and inner portions; wherein, over a course of the building of the curve or at commencement of the lateral section, the outer portion is removed such that the blade has a second radial extension defined by the inner portion, wherein the second radial extension is less than the first radial extension. 
Shwayder, as previously discussed, discloses rib-type stabilizers/blades (14) formed on drill string, wherein the stabilizers/blades (14) comprising an inner portion (15, fig. 1, 3, and 5-7) comprising a first material and an outer portion comprising (see fig. 1, 3, 5-7) a second material (see cross hatching), wherein the blade (14) has a first radial extension defined by the outer and inner portions as seen in fig. 1); wherein, over a course of the building of the curve or at commencement of the lateral section, the outer portion is removed such that the blade has a second radial extension defined by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings Keiser and Shwayder before him or her, to modified the pad of Keiser with a blade, wherein the blade comprising: a first material and an outer portion comprising a second material, wherein the blade has a first radial extension defined by the outer and inner portions; wherein, over a course of the building of the curve or at commencement of the lateral section, the outer portion is removed such that the blade has a second radial extension defined by the inner portion, wherein the second radial extension is less than the first radial extension, as taught by Shwayder, for facilitating maintenance by allowing replacement of the pads with new pads when they become worn and also for increasing protection of the sensor package. 
Regarding claim 30, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Keiser further disclose the curve and the lateral section are built with the downhole apparatus (101, fig, 2) in a single run within the wellbore (see fig. 2 showing curve and lateral section built in a single run).  
Regarding claim 31, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Keiser further disclose the outer portion is removed by wearing (wear pad 145 is removed by wearing).  
Regarding claim 32, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 29 above; Keiser further disclose the second material is softer than first material (second material is a wear pad 145, which is softer than first material comprising housing 120).
s 7-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser (U.S. 2017/0342773A1), in view of Shwayder (U.S. 4,156,374) as applied to claim 1 and 20 above, and further in view of Fripp et al. (U.S. 2019/0055810A1). 
Regarding claims 7-9 and 22-23, the combination of Keiser and Shwayder teach all the features of this claim as applied to claim 1 and 20 above; however, the combination of Keiser and Shwayder fail to teach the removable radially outer portion is a dissolvable material, wherein the dissolvable material is configured to dissolve based on a composition of a drilling fluid, wherein the dissolvable material is a polymer material that dissolves in the presence of saltwater. 
Fripp et al. disclose a wellbore isolation device/frac plug (200, fig. 2) comprising a removable radially outer portion/wear band (232, see fig. 2) that is dissolvable (refer to paragraph 0075). The surface of the wear band (232) contacts the wellbore surface. The wear band provides a surface with reduced friction that allows the frac plug (200) to pass more easily through the wellbore (refer to paragraph 0031). The wear band may be dissolved by introduction of fluids into the wellbore (refer to paragraph 0047). Example of the degradable materials include degradable polymers dissolvable in the presence of salt-containing fluids present within the wellbore (refer to paragraphs 0048 and 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Keiser and Shwayder to have the removable radially outer portion be a dissolvable material, wherein the dissolvable material is configured to dissolve based on a composition of a drilling fluid, wherein the dissolvable material is a polymer material that dissolves in the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 20-32 have been considered but are moot because the new ground of rejection does not rely on at least one of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new grounds of rejection in view of Keiser (U.S. 2017/0342773A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        /Y.A/
03/08/2021